J-S06033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DING GU AND SHEN NONG, USA,             :   IN THE SUPERIOR COURT OF
 INC.                                    :        PENNSYLVANIA
                                         :
                   Appellants            :
                                         :
              v.                         :
                                         :
 YANQUN ZHONG-ARDITO AND CORE            :
 ACUPUNCTURE, LLC                        :
                                         :
                   Appellees             :        No. 1593 EDA 2021

                Appeal from the Order Entered July 19, 2021
            In the Court of Common Pleas of Philadelphia County
                    Civil Division at No(s): 2010-02207


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                              FILED APRIL 20, 2022

      Appellants, Ding Gu and Shen Nong, USA, Inc., appeal from the order

entered in the Philadelphia County Court of Common Pleas, denying their

petition for a temporary restraining order and preliminary injunction.    We

affirm.

      The relevant facts and procedural history of this appeal are as follows.

On April 1, 2019, Yanqun Zhong-Ardito and Core Acupuncture, LLC

(“Appellees”) entered into a contract with Appellants. The contract permitted

Appellees to operate Appellants’ acupuncture business for a term of five (5)

years. (See Answer to Complaint and New Matter, filed 6/8/21, at Exhibit
J-S06033-22


A1).1 At the time of the contract, Appellants utilized a retail location at 926

Arch Street in Philadelphia (“the property”).

       On February 7, 2020, Appellants’ landlord provided notice of its intention

to terminate Appellants’ lease for the property. The notice stated, “The lease

term has expired with no notice to renew by you and this letter will provide

notice you must vacate the premises.” (Response to Petition for Preliminary

Injunction, filed 6/22/21, at Exhibit B). The landlord also indicated that the

parties needed to vacate the premises by April 30, 2020. (See id.) Fearing

imminent displacement, Appellees vacated the property on May 1, 2020. (See

N.T. Hearing, 7/13/21, at 60).         Appellees subsequently found a new retail

location on the same block, at 908 Arch Street, and they resumed business

operations. (Id. at 23, 61).

       On October 29, 2020, Appellants commenced a civil action against

Appellees by filing a praecipe for writ of summons.           Appellants filed a

complaint on April 10, 2021. Among other things, the complaint alleged that

Appellees “improperly removed [Appellants’] client list and patient medical

records … from the [property] and converted said business records for



____________________________________________


1 The parties’ contract was written in Chinese. (See Answer to Complaint and
New Matter at Exhibit A). In their answer to the complaint and new matter,
Appellees included copies of the original contract, as well as a version that
was translated into English. The translation included a certificate explaining
“that this translation was prepared by professional translator(s) and
proofreader(s), and was not produced by a computer software program.” (Id.
at Exhibit A1).

                                           -2-
J-S06033-22


[Appellees’] own use and benefit thus severely prejudicing [Appellants].”

(Complaint, filed 4/10/21, at ¶18).        The complaint included counts for

conversion, tortious interference with prospective contractual relations,

breach of contract, and related claims. On June 8, 2021, Appellees filed an

answer and new matter asserting that their actions did not violate the parties’

contract.

      On June 11, 2021, Appellants filed a petition for temporary restraining

order and preliminary injunction. In it, Appellants reiterated their allegation

that Appellees “improperly removed [Appellants’] client list and patients’

medical records and business records” from the property.          (Petition, filed

6/11/21, at ¶5). Appellants requested that the court order Appellees to, inter

alia, return all original and copies of the patient files and business records.

Appellees filed a response to Appellants’ petition on June 22, 2021. Appellees’

response cited a provision in the parties’ contract that permitted Appellees to

take ownership of the patient files if Appellants’ lease for the property “expires

for any reason[.]” (Response to Petition for Preliminary Injunction at ¶3).

      On July 13, 2021, the court conducted an evidentiary hearing on the

matter.     At the hearing, both parties presented witnesses. The court also

received argument from counsel. By order and opinion entered July 19, 2021,

the court denied Appellants’ request for injunctive relief. In its opinion, the

court recognized that Appellants bore the burden of establishing six (6)

elements before it could grant injunctive relief.        The court found that


                                      -3-
J-S06033-22


Appellants “cannot meet their burden of demonstrating they are likely to

prevail on the merits.”     (Order and Opinion, filed July 13, 2021, at 3)

(unnumbered).

      On August 4, 2021, Appellants timely filed a notice of appeal. That same

day, the court ordered Appellants to file a Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal.      Appellants timely filed a Rule 1925(b)

statement on August 25, 2021.

      Appellants now raise one issue for this Court’s review:

          Should the Superior Court reverse the trial court order
          because Appellants established each of the six general
          elements required for injunctive relief?

(Appellants’ Brief at 6).

      On appeal, Appellants contend that they established each of the six

general elements required for injunctive relief.    Regarding the trial court’s

conclusion that Appellants are unlikely to prevail on the merits, Appellants

insist that “Appellees’ activity is actionable and its wrong is manifest;

Appellants’ right to relief is clear.” (Id. at 16). Appellants maintain that this

case “involves textbook conversion, in that Appellees wrongfully took

Appellants’ patient files out of [the property] and will not return them.” (Id.

at 17).   Appellants further argue that Appellees unilaterally breached the

contract by taking the patient files.    Appellants acknowledge the contract

provision that allowed Appellees to take ownership of the files if Appellants’

lease with the landlord expired. Appellants insist, however, that they did not


                                      -4-
J-S06033-22


actually have a lease with the landlord when the parties executed the contract

in April 2019. According to Appellants, “That lease never existed, so it never

expired.    Therefore, Appellees had no right under the contract to assume

ownership of patient files and records.” (Id.) Appellants conclude that this

Court must reverse the order denying their request for injunctive relief. We

disagree.

      This Court reviews a trial court’s ruling on a request for a preliminary

injunction for an abuse of discretion. See Weeks v. Department of Human

Services, 656 Pa. 492, 501, 222 A.3d 722, 727 (2019).

      Under that standard, we … will affirm the denial of preliminary
      relief if the trial court had any apparently reasonable grounds for
      its action. Such grounds exist when the court properly found that
      any one of the prerequisites was not satisfied. Only if it is plain
      that no grounds exist to support the decree or that the rule of law
      relied upon was palpably erroneous or misapplied will we interfere
      with the decree.

Id. (internal citations and quotation marks omitted).

      A court can grant a preliminary injunction when the moving party

establishes the following six elements:

           (1) relief is necessary to prevent immediate and irreparable
           harm that cannot be adequately compensated by money
           damages; (2) greater injury will occur from refusing to grant
           the injunction than from granting it; (3) the injunction will
           restore the parties to their status quo as it existed before
           the alleged wrongful conduct; (4) the petitioner is likely to
           prevail on the merits; (5) the injunction is reasonably suited
           to abate the offending activity; and (6) the public interest
           will not be harmed if the injunction is granted.

Brayman Const. Corp. v. Com., Dept of Transp., 608 Pa. 584, 601, 13


                                       -5-
J-S06033-22


A.3d 925, 935 (2011).

     “To support a claim for breach of contract, a plaintiff must allege: 1) the

existence of a contract, including its essential terms; 2) a breach of a duty

imposed by the contract; and 3) resultant damage.” Pittsburgh Const. Co.

v. Griffith, 834 A.2d 572, 580 (Pa.Super. 2003), appeal denied, 578 Pa. 701,

852 A.2d 313 (2004).

        In interpreting the terms of a contract, the cardinal rule
        followed by courts is to ascertain the intent of the
        contracting parties. If the contractual terms are clear and
        unambiguous on their face, then such terms are deemed to
        be the best reflection of the intent of the parties. If,
        however, the contractual terms are ambiguous, then resort
        to extrinsic evidence to ascertain their meaning is proper.
        A contract’s terms are considered ambiguous if they are
        subject to more than one reasonable interpretation when
        applied to a particular set of facts.

Commonwealth by Shapiro v. UPMC, 652 Pa. 322, 341-42, 208 A.3d 898,

909-10 (2019) (internal citations and quotation marks omitted).

     Instantly, Chapter 5, Article 12 of the contract stated:

        This contract is effective during the period of the five-year
        property lease contract (from January 1, 2019 to December
        31, 2024) between [Appellants] and [their] landlord. If the
        five-year property lease contract between [Appellants] and
        the landlord expires for any reason or because [Appellees
        are] not willing or not able to continue to operate the
        business, [Appellants] will transfer the ownership and use
        rights of all patients and their medical records to [Appellees]
        free of charge. After that [Appellants] shall have no right to
        use or transfer any patient data.

(Answer to Complaint and New Matter at Exhibit A1).

     At the evidentiary hearing, the parties elaborated on the circumstances


                                     -6-
J-S06033-22


surrounding Appellants’ lease with their landlord. Appellant Ding Gu testified

that Appellants did not actually have a lease for the property when he signed

the contract on April 1, 2019. (See N.T. Hearing at 19). Rather, Appellants

had been operating under a lease that expired in February 2019, and they

were actively negotiating a new lease with their landlord in April 2019. (Id.

at 31-32). Although Appellants signed a new lease with the landlord on June

12, 2020, Dr. Gu admitted that he received notice from the landlord asking

him to vacate the space before Appellants executed the new lease. (Id. at

35).    Appellee Yanqun Zhong-Ardito also testified and explained that she

believed Dr. Gu “was talking to the landlord to renew the lease” for the

property. (Id. at 60). Nevertheless, Appellees vacated the property on May

1, 2020. (Id.) Dr. Zhong-Ardito did not believe that she had any other option

but to vacate the property due to Dr. Gu’s inability to finalize a new lease.

(Id.)

        The court evaluated this evidence and determined that the parties’

contract permitted Appellees to remove the patient files from the property

under these circumstances:

          Looking to the plain language of Chapter 5, Article 12 of the
          [c]ontract, the [c]ourt finds that it is evident the parties
          agreed that, upon the event that the lease between
          [Appellants] and landlord expired, all patients, patient files,
          and medical records would and should be transferred to
          [Appellees], and in turn, be rightfully in [Appellees’]
          possession and control. Due to Article 12 of the [c]ontract,
          upon this event occurring as credibly testified during the
          July 13, 2021 hearing, [Appellees] then had a possessory
          right to all patients, patient files and medical records.

                                       -7-
J-S06033-22



(Order and Opinion at 4) (unnumbered) (internal footnote omitted). Here,

the court recognized that much of Appellants’ underlying civil action hinged

on an interpretation of the relevant contract provision. In light of the court’s

determination that Appellees complied with the relevant contract provision,

the court concluded that Appellants were unlikely to prevail on the merits.

      On this record, we cannot say that the court abused its discretion. See

Weeks, supra. At the hearing, Dr. Gu’s testimony and the letter from the

landlord confirmed that Appellants’ lease for the property was expired during

the period when Appellees moved the patient files. (See N.T. Hearing at 31-

35). Although the parties’ contract anticipated that Appellants would have a

five-year lease for the property running through 2024, the contract

unambiguously called for Appellants to “transfer the ownership and use rights

of all patients and their medical records” to Appellees if the lease between

Appellants and the landlord “expires for any reason[.]”       In evaluating this

language, the court provided a reasonable interpretation of the parties’ intent.

See Commonwealth by Shapiro, supra.              Thus, contrary to Appellants’

assertions, their right to relief in the underlying action is anything but clear.

See Porter v. Chevron Appalachia, LLC, 204 A.3d 411, 419 (Pa.Super.

2019) (stating, “In a preliminary injunction action, the moving party, in order

to prove that it is likely to prevail on the merits, must establish a prima facie

right to relief”).

      We conclude that the court did not commit reversible error in finding

                                      -8-
J-S06033-22


that Appellants failed to demonstrate that they are likely to prevail on the

merits. See Weeks, supra; Brayman Const. Corp., supra. Consequently,

we affirm the order denying Appellants’ petition for injunctive relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                                      -9-